10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-cv-01022-RAJ Document 6 Filed 07/01/20

Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ANNETTE STOCKWELL and LAWRENCE
STOCKWELL, husband and wife and the
marital community composed thereof,

Plaintiffs,
VS.

SAFEWAY, INC., a non-governmental
corporation d/b/a SAFEWAY STORE #792,
ALBERTSONS COMPANIES, LLC, a foreign
limited liability company, ALBERTSONS
COMPANYS, INC., a non-governmental
corporation, CERBERUS CAPITAL
MANAGEMENT, LP, a non-governmental
limited partnership, and DOES 1-5,

Defendants.

 

 

 

No.

DEFENDANT’S CORPORATE
DISCLOSURE STATEMENT

RULE 7.1 DISCLOSURE STATEMENT

Defendant Safeway Inc. is a wholly-owned subsidiary of Albertson’s Holdings LLC,

which is a wholly-owned subsidiary of AB Acquisition LLC. No publicly held corporation owns

10% or more of Safeway’s stock.

DEFENDANT’S CORPORATE DISCLOSURE STATEMENT — PAGE 1

CAUSE NO.

2691925 / 824.0079

FORSBERG & UMLAUF, P.S.
ATTORNEYS AT LAW
901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164
(206) 689-8500 © (206) 689-8501 FAX

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-01022-RAJ Document 6 Filed 07/01/20 Page 2 of 3

Dated this BP aay of June, 2020.

FORSBERG & UMLAUF, PS.

by: One flew

Kimberly A. Reppart, WSBA #30643
901 Fifth Avenue, Suite 1400
Seattle, Washington 98164-2050
Telephone: (206) 689-8500

Email: kreppart@foum.law

Attorneys for Defendant

. . . . FORSBERG & UMLAUF, P.S.
DEFENDANT’S CORPORATE DISCLOSURE STATEMENT — PAGE 2 ATTORNEYS AT LAW
CAUSE NO. 901 FIFTH AVENUE ¢ SUITE 1400

SEATTLE, WASHINGTON 98164
(206) 689-8500 ¢ (206) 689-8501 FAX
2691925 / 824.0079

 
10

11

12

13

14

15

16

i

18

19

20

21

22

23

 

Case 2:20-cv-01022-RAJ Document 6 Filed 07/01/20 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned certifies under the penalty of perjury under the laws of the State of
Washington that I am now and at all times herein mentioned, a citizen of the United States, a
resident of the State of Washington, over the age of eighteen years, not a party to or interested in
the above-entitled action, and competent to be a witness herein.

On the date given below I caused to be served the foregoing DEFENDANTS'
CORPORATE DISCLOSURE STATEMENT on the following individuals in the manner
indicated:

Mr. John J. Polito

Law Offices of John J. Polito, PLLC
9 Lake Bellevue Dr., Suite 200
Bellevue, WA 98005

(X) Via Email
(X) Via ECF

ee

SIGNED this _/ Fe day of July, 2020, at Seattle, Washington.

 

 

Shawn G. Menning L-

; _ ; FORSBERG & UMLAUF, P.S.
DEFENDANT’S CORPORATE DISCLOSURE STATEMENT — PAGE 3 ATTORNEYS AT LAW
CAUSE NO. 901 FIFTH AVENUE e SUITE 1400

SEATTLE, WASHINGTON 98164
(206) 689-8500 © (206) 689-8501 FAX
2691925 / 824.0079

 
